      Case 1:17-cr-10281-PBS Document 207 Filed 09/09/19 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
UNITED STATES OF AMERICA           )
                                   )               Criminal Action
          v.                       )               No. 17-10281-PBS
                                   )
MINERVA RUIZ,                      )
                                   )
                    Defendant.     )
___________________________________)


                                  ORDER

                           September 9, 2019



Saris, C.J.

     A jury convicted Defendant Minerva Ruiz of conspiracy to

possess with intent to distribute and to distribute heroin in

violation of 21 U.S.C. § 846 and possession with intent to

distribute and distribution of heroin in violation of 21 U.S.C.

§ 841(a). Ruiz moves for a judgment of acquittal under Federal

Rule of Criminal Procedure 29.

     Ruiz argues that the Government failed to prove that she

knowingly and voluntarily participated in the charged crimes

with her co-defendant, Dalnovis Delarosa Arias, as opposed to

merely being present during his drug trafficking activities.

See United States v. Peña-Santo, 809 F.3d 686, 697 (1st Cir.

2015) (explaining that “mere presence at the scene of criminal


                                    1
      Case 1:17-cr-10281-PBS Document 207 Filed 09/09/19 Page 2 of 3



activity is not enough to convict” (quotation omitted)).

However, multiple witnesses, including law enforcement officers

and the confidential informant (“CI”), testified that Ruiz was

present while the CI and Delarosa Arias set up the heroin deal

in her car on July 13, 2017. A month later, she drove with

Delarosa Arias to meet the CI and consummate the sale. The jury

could reasonably infer from the fact that Ruiz drove to meet the

CI a second time after being present for a conversation about

the heroin deal that she intended to assist Delarosa with the

sale. See United States v. Cruz-Rivera, 904 F.3d 63, 68 (1st

Cir. 2018) (explaining that a court must draw all plausible

inferences in the Government’s favor in evaluating the

sufficiency of the evidence).

     The Government also presented sufficient evidence for the

jury to conclude beyond a reasonable doubt that at least one

kilogram of heroin was reasonably foreseeable to Ruiz for the

conspiracy conviction. During the first meeting between the CI

and Delarosa Arias, which occurred in Ruiz’s car with Ruiz

present, the two agreed to “break the ice” with two kilograms of

heroin. From this conversation, the jury could conclude that the

1.756 kilograms of heroin that were inside the cereal boxes the

officers seized when arresting Delarosa Arias and Ruiz was

reasonably foreseeable to her.



                                    2
      Case 1:17-cr-10281-PBS Document 207 Filed 09/09/19 Page 3 of 3



     Accordingly, Ruiz’s motion for a judgment of acquittal

(Docket No. 205) is DENIED.

SO ORDERED.

                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  Chief United States District Judge




                                    3
